 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
     TIMOTHY EDWARD LYLES,         )   Case No. CV 19-4539-CAS (JPR)
11                                 )
                     Plaintiff,    )
12                                 )   ORDER DISMISSING ACTION WITH
                v.                 )   PREJUDICE FOR FAILURE TO
13                                 )   PROSECUTE AND FAILURE TO STATE A
     ALEX VILLANUEVA,              )   CLAIM
14                                 )
                     Defendant.    )
15                                 )
16       On May 24, 2019, Plaintiff filed this civil-rights action
17 pro se. The allegations of the Complaint are substantially
18 similar to those of a lawsuit Plaintiff filed in 2014, which was
19 dismissed without prejudice after he failed to prosecute it. See
20 Order Dismissing Action, Lyles v. Scott, No. CV 14-4519-CAS (JPR)
21 (C.D. Cal. Dec. 17, 2014), ECF No. 21. On August 29, 2019, the
22 Magistrate Judge dismissed this Complaint for failure to state a
23 claim but with leave to amend, warning Plaintiff in bold letters
24 that if he failed to file a timely amended complaint his lawsuit
25 would “likely” be dismissed for the reasons stated in the order
26 and for failure to prosecute. The dismissal order was returned
27 as undeliverable, however, with the notation “Return to Sender.”
28 The Court re-served the order with a slight adjustment to

                                        1
 1 Plaintiff’s address, and it was again returned as undeliverable
 2 with the “Return to Sender” notation.            Plaintiff has not filed a
 3 change of address since mid-July, well before the dismissal order
 4 was filed.
 5      Local Rule 41-6 provides that
 6       [a] party proceeding pro se shall keep the Court . . .
 7       apprised of such party’s current address . . . .                        If
 8       mail directed by the Clerk to a pro se plaintiff’s
 9       address of record is returned undelivered by the Postal
10       Service,    and    if,   within    fifteen    (15)      days    of    the
11       service    date,    such   plaintiff      fails    to    notify,        in
12       writing,    the    Court   and     opposing    parties         of     said
13       plaintiff’s current address, the Court may dismiss the
14       action     with    or    without       prejudice     for       want    of
15       prosecution.
16      Carey v. King, 856 F.2d 1439, 1441 (9th Cir. 1988) (per
17 curiam), examined when it is appropriate to dismiss a plaintiff’s
18 lawsuit for failure to prosecute.            See also Link v. Wabash R.R.,
19 370 U.S. 626, 629–30 (1962) (“The power to invoke [dismissal] is
20 necessary in order to prevent undue delays in the disposition of
21 pending cases and to avoid congestion in the calendars of the
22 District Courts.”).
23      In deciding whether to dismiss a lawsuit for failure to
24 prosecute, a court must consider “(1) the public’s interest in
25 expeditious resolution of litigation; (2) the court’s need to
26 manage its docket; (3) the risk of prejudice to the defendants;
27 (4) the public policy favoring disposition of cases on their
28 merits[;] and (5) the availability of less drastic sanctions.”

                                            2
 1 Carey, 856 F.2d at 1440 (citation omitted).    Unreasonable delay
 2 creates a rebuttable presumption of prejudice to the defendant
 3 that can be overcome only with an affirmative showing of just
 4 cause by the plaintiff.    In re Eisen, 31 F.3d 1447, 1452-53 (9th
 5 Cir. 1994).   When a plaintiff fails to timely submit an amended
 6 complaint, dismissal may be with prejudice.   Yourish v. Cal.
 7 Amplifier, 191 F.3d 983, 989-90 (9th Cir. 1999).
 8      Here, the first, second, third, and fifth Carey factors
 9 militate in favor of dismissal.   In particular, by failing to
10 file a change of address, Plaintiff has rendered the Court unable
11 to communicate with him.   He has not rebutted the presumption of
12 prejudice to Defendant, and no less drastic sanction is
13 available.    See Scott v. Belmares, 328 F. App’x 538, 539 (9th
14 Cir. 2009) (affirming dismissal of civil-rights lawsuit in part
15 because pro se plaintiff failed to keep court apprised of change
16 of address under Local Rule 41-6).    Although the fourth Carey
17 factor weighs against dismissal — as it always does — together
18 the other factors outweigh the public’s interest in disposing of
19 the case on its merits.    And because Plaintiff earlier failed to
20 prosecute an almost identical lawsuit, dismissal should be with
21 prejudice.
22
23
24
25
26
27
28

                                     3
 1        It therefore is ORDERED that this action is dismissed with
 2 prejudice for failure to prosecute and for the reasons stated in
 3 the Magistrate Judge’s August 29 dismissal order, which the Court
 4 has read, agrees with, and accepts.
 5        LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
     DATED: October 16, 2019         ___________________________
 7                                   CHRISTINA A. SNYDER
                                     U.S. DISTRICT JUDGE
 8
 9
     Presented by:
10
11 __________________________
     Jean P. Rosenbluth
12 U.S. Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     4
